Citation Nr: 1813411	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to December 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2017  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA treatment records reflect multiple mental disorder diagnoses.  For example, treatment records from the Charleston Community-Based Outpatient Clinic (CBOC) indicate that the Veteran was diagnosed with unspecified depression and was given a rule out diagnosis of anxiety in June 2011.  In a June 2011 mental health diagnostic study note, a licensed social worker at Charleston CBOC also suggested a diagnosis of PTSD.  The Veteran underwent an August 2011 VA PTSD examination, in which the VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV, and further indicated that the Veteran did not have a current diagnosis of a mental disorder.  However, the August 2011 VA examiner failed to specifically discuss the diagnoses of depression and anxiety noted above and the suggested diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a psychiatrist or a psychologist, who has not previously examined the Veteran.  

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder, under DSM-IV or DSM-5.  

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of PTSD, or any other psychiatric diagnoses (such as depression and anxiety) reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders (to include depression, anxiety, and PTSD), either commenced during or is otherwise etiologically related to the Veteran's period of service.  If the examiner attributes any current acquired psychiatric disability to factors other than the Veteran's military service, the examiner must explain why the disability is more likely due to these factors rather than the Veteran's military service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to fear or hostile military or terrorist activity.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  IF PTSD is diagnosed, ensure proper development is done if the stressors upon which the diagnosis of PTSD is made require verification.  

3.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




